Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 1 of 50


                                U.S.DISTRICT COURT
                           SOUTHERN DISTRICT OF FLO RIDA
                                  M IAM IDIVISION

                                 CA SE N O .:17-60533-JEM               FILED BY              D.C.

  Lt.Col.RODNEY SCOTT PATTERSON,
                                                                            Jtly 22 2218
                                                                            iAUo.
                                                                             .
                                                                               &
                                                                               Ec
                                                                                Ror
                                                                                 K
                                                                                 stu
                                                                                   .Ais
                                                                                      :.D
                                                                                        qos.
                                                                                           a
                                                                                           rgm
                                                                                      u/.-MiAMI
        Plaintiff,



  AM ER ICAN AIRLINES,IN C

        D efendant.
                                          /

                      PLAINTIFF'SREQUEST FOR JUDICIAL NOTICE
                       IN SU PPO R T O F lTS M O TIO N FO R RE CU SAL

        Plaintiff Lt. Col R odney S. Patterson, pursuant to Rule 201 of the Federal Rules of

  Evidence,respectfullyrequestsleaveofthisCourttofileandthattheCourttakejudicialnoticeof
  thefollowingadjudicativefactsand/orpublicrecordsinsupportofLt.ColRodneyS.Patterson's
  M otion forRecusal.As groundstherefore,Patterson statesasfollow s:

                Judicialnoticeisameansbywhichadjudicativefactsnotseriouslyopentodispute
  areestablishedastruewithoutthenonnalrequirementofproofby evidence.Dlppin'Dots,Inc.v.
  Frosty BitesDistribution,LLC,369F.3d 1197,1204 (11thCir.2004);Fed.R.Evid.201(a)and
  (b);seealsoFed.R.Evid.201(a).Adjudicativefactsarefactsthatarerelevanttoadetermination
  oftheclaimspresented in acase.1d.Onecategory ofadjudicativefactssubjecttojudicialnotice
  includesfactsthatare ûlgenerally known within thetenitorialjurisdiction ofthetrialcourt.''1d.
  (quotingFed.R.Evid.201(b)(1)).Suchjudicially-noticedfactshavebeendescribed asbeing ûiof
  breathtakingvariety.''fJ.(collectingcases).Anothercategory includes
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 2 of 50

                                                                                           Page 2

  facts that can be accurately and readily determined from sources whose accuracy cannot

  reasonablybequestioned.Fed.R.Evid.201(b)(1)A courtalsomaytakejudicialnoticeof public
  records.UniversalExpress,lnc.v.U S.Securities andExchange Com m ission,177 Fed.A ppx.52,

  53(11thCir.2006).Judicialnoticeofappropriateadjudicativefactsmaybetakenatanystageina
  proceeding,includingatthesummaryjudgmentstage.Dlppin'Dots,Inc.,369F.3dat1204,
                                                                              .Fed.
  R.Evid.201(9.Courtshave widediscretion to takejudicialnoticeoffacts.1d.;Fed.R.Evid.
  201(c).
         2      Because the following adjudicative facts and/or public records relevant to a
  determ ination of the claim s presented in this case are generally known w ithin the tenitorial

  jurisdictionofthisCourtandarenotsubjecttoreasonabledispute,judicialnoticeshouldbetaken
  ofthem :

                On January 31,2017,the Florida Barfiled itsdisciplinary complaintagainstM r.

  W illinm R.Am long,the Plaintiffsform erattorney with the Florida Supreme Courq SC-17-142

  attached hereto asExhibit 1.


  D ated: Jtmezo,2019                               Respectfully subm itted,


                                                       -..''                    -.
                                                                                 --.-
                                                                                    ,'''
                                                      ' e'-
                                                          '
                                                          )   k.
                                                               '+      ,. #
                                                             ;
                                                             ..
                                                                      Cs )
                                                                         .


                                                      ,' o z/r.1z' . 0z'
                                                                      .,
                                                    Rodney . atterson,Lt.Co1.,Pro Se
                                                    E-mail:scottpattersonz47@ gmail.com
                                                    1092N W 139thTerrace
                                                    PembrokePines,FL 33028
                                                    (704)231-0909(phone)
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 3 of 50




                                                                                   Page 5
                                     CER TIFIC ATE O F SE RV ICE



          ILt.ColRodney S.Patlerson,Pro Se Appellanthereby certify,thata true and correctcopy
   ofthe foregoing wasserved by U .S.M ailon Jtm e20,2019 on al1counselorpartiesofrecord on the
   Service ListBelow .

                                                                '
                                                           ..       )
                                                       '
                                                            y           .   .
                                                                            p ,
                                                       ;/
                                                        ,
                                                        $oys
                                                           y, u
                                                              . p ps..
                                                    Signature ofFiler



                                              Service List

                                             V ia U .S.M ail


  M ichaelA .H olt
  mholt@ tishemhillips.com
  Florida BarN o.:91156
  FISH ER & PH ILLIPS LLP
  450 EastLasO lasBoulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709
  M arkW .Robertson(ProHac Vice)
  mrobertson@ omm.com
  O 'M ELVEN Y & M YE RS LLP
  Tim e Square Tow er,7 Tim esSquare
  N ew Y ork,N ew Y ork 10036
  Telephone:(212)326-2000




  TristanM orales(ProHac Vice)
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 4 of 50




  tmorales@omm.com
  O 'M ELV ENY & M Y ER S LLP
  1625 Eye Street,N orthw est
  W ashington,D C 20006
  Telephone:(202)383-5300
  AttorneysforAmericanAirlines,Inc.
  Karen Coolm an A m long
  Florida BarN o:275565
  kamlong@ TheAmloncFinn.com
  A M LON G & A M LON G ,P.A .
  500 N ortheastFourth Street
  FortLauderdale,Florida 33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102

  W illiam R.A m long
  W Ramlonc@ TheAmloncFirm.com
  A M LON G & A M LON G ,P.A .
  500 N ortheastFourth Street
  FortLauderdale,Florida 33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102
  CounselforA m long & Am long,P.A .

  N oelChristian Pace,Esq.
  206 N W 91ST STREET
  EL PO RTA L,FL 33150-2259
  Noel.c.pace.esq@ gmail.com
  (305)219-1191
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 5 of 50




                         EX H IB IT l
     Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 6 of 50
Filing # 51852766 E-Filed 01/31/2017 12:09:23 PM


                           IN TH E SU PR EM E CO U RT O F FLO RIDA


         TH E FLO R IDA BA R,                      Suprem e CourtCase
                                                   N o.SC-
               Com plainant,
                                                   The Florida BarFile
                                                   No.2015-51,07441714)
         W ILLIA M RO BERT A M LON G ,

               R espondent.




                                         CO M PLM N T

               The Florida Bar,C om plainant,tiles thisCom plaintagainstW illiam R obert

         A m long,R espondent,pursuantto the RulesR egulating The Florida B arand

         alleges'
                .

                     R espondentis,and ata11tim esm entioned in the Com plaintwas,a

         memberofTheFloridaBar,admittedonM ay20,1985andissubjecttothe
         jurisdictionoftheSupremeCourtofFlorida.
                     Respondentresided and practiced 1aw in Brow ard County,Florida,at

         alltim esm aterial.

                     The Seventeenth JudicialCircuitGrievance Com m ittee ççH ''found

         probable cause to file this Com plaintpursuantto Rule 3-7.4,ofthe Rules

         Regulating The Florida Bar,and this Com plainthasbeen approved by the

         presiding m em berofthatcom m ittee.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 7 of 50




                Respondent,owns and operatesthe A m long & A m long,P.A .1aw firm

   (hereinafterreferredto astttheAmlongf11711'').
                JelmiferE.Daley(hereinafterreferredtoasttDaley''),and atal1times
   m entioned in the Com plaint,w as a m em berofThe Florida B arand a senior

   associate atthe A m long firm .

          6.    Respondent,asM anaging Partneratthe A m long firm ,ata1ltim es

   m entioned in the Com plaint,had m anagerialauthority overD aley and he w as

   responsible foroverseeing D aley'sw ork product.

          7.    Deborah Eldredge(hereinafterreferredtoasttEldredge'')had sought
   legaladvice from the A m long fil'
                                    m afterher employm entwith ED care

   M anagement,lnc.(hereinafterreferredtoasttEDCare'')wasterminated.
          8.    A tthe initialconsultation,Respondentand Daley discussed w ith

   Eldredge her legalrem edies. Thereafterthe Am long firm agreed to represent

    Eldredge and the Respondentassigned D aley as the principalattom ey to handle the

    m atter.

          9.    The A m long 517.
                                n filed on Eldredge'sbehalftw o federallaw suits

    againstED care and itsparentcom pany H ospitalPhysicians Partners,lnc.

    (hereinafterrefen-edtoasççl-
                               lospital'').
           10. The tirstlaw suittheA m long 61711filed,Eldredge v.ED care

    M anagem ent,lnc.etaI.,Case N o.12-CV -61984-1tN S,alleged unpaid w ages under


                                              2
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 8 of 50




   theFairLaborStandardsAct(hereinafterreferredtoastTLSA'')andthesecond
   law suitfiled,Eldredge v.ED care M anagem ent,lnc.etal.,Case N o.13-CV -

   61373-RN S,alleged w rongfulterm ination/em ploym entdiscrim ination.

                  D uring the course ofthe litigation,itwasdiscovered thatpriorto

   being tenninated from em ploym ent,Eldredge had retained a com pany laptop and

   confidentialdocum ents from EDc are and concealed them during the discovery

   process ofthe pending law suits.

          12. Specifically,Eldredge had taken three boxes,two thum b drives,and a

   disc fu11ofconfidentialbusiness recordsincluding clientlists,financialstatem ents,

   em ploym entagreem ents,and em ailsfrom various m ailboxes.

          13. OnNovember7,2013,JudgeSnow,thetrialjudgein thelitigation,
    issued a ruling on D efendant's M otion for Sanctions ordering Eldredge to conduct

    a diligentsearch and t'urn overal1ofED care's docum entsin Eldredge's

    possession.

          14. O n N ovem ber20,2013,the two law suitsreferred to in paragraph 10

    were consolidated into Eldredge v.ED care M anagement,lnc,etal.,Consolidated

    CaseNo.13-61373-ClV-SCOLA (hereinafterreferredtoastheûçlitigation'').The
    trialjudgestated:tf onsolidationwillallow Defendanttotakethenecessary
    discovery in lightofthe last-m inute production ofdocum entsthatw ere taken from

    the D efendantsby the Plaintiffduring her em ploym ent.Consolidation willalso



                                             3
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 9 of 50




   allow suffk ienttim e forthe D efendantsto renew theirrequestforsanctions

   regarding the previously-w ithheld m aterials.''

                D uring Eldredge'sdeposition on N ovem ber21,2013,itw as

   discovered thatdespite Judge Snow 's orderrequiring Eldredge to itconducta

   diligentsearch ofherem ails,''Eldredge had perform ed only a cursory review of

   herA OL em ailaccount.

         16. Thereafter,the trialeourtordered the A m long filqn to search

   Eldredge's em ailaccountusing specitic term s and im posed a deadline ofJuly 3,

   2014 to disclose the search perfonmed and a deadline ofJuly 14, 2014 forthe

   additionalproduction.The date range ofthe search w asJanuary l, 2011 to

   N ovem ber8,2013.

         17. ln addition,thetrialcourtruled thatthe attorney-client

   com m unicationsdid notneed to be m oduced orplaced in aprivilege log buta log

   needed to be produced forotherw ithheld docum ents.

         18. B ased on the foregoing,the trialcourt,in an orderdated N ovem ber

   2 l,20l3,allow ed ED care to file a Renew ed M otion for Sanctionsagainst

   Eldredge.

         19. O n February 14,2014,triggered by the am ountofproduction turned

   overby Eldredge,EDcaretiledamotion titledDefendants'RenewedM otionfora
   SanctionsHearing,Based onPlaintt 'sM assive F/lc/iOfconhdentialInformation
                                                      .




                                            4
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 10 of 50




    From Defendants,HerPlan ToBlackmailTheirExecutives,AndHerConcealment
    OflheseM aterialsDuringDiscover.v(hereinafterreferredtoasér efendants'
    RenewedM otion forSanctions').
          20. ln D efendants'Renewed M otion for Sanctions,referring to the

    discovery thathad been concealed during discovery,ED care stated in part:

              H ercounselsuggested there w ere a handful.Then her
              counselsuggested there w asa box.Then they produced
              three boxes,two thum b drives,and a disc ofstolen m aterials
              w ith no legitim ate explanation atthe tim e and no legitim ate
              explanation atPlaintiff s subsequentdeposition....Y e1
              neitherPlaintiffnorhercounselhasperform ed such a search
              to this day.N eitherofthem has supplem ented their
              production since herdeposition based on such a search.

                   ThereafterD aley,on behalfofthe A m long firm ,filed a M otion to

    W ithdraw and asked thatsuch be granted on an expedited basis stating they w ere

    unable to agree w ith Eldredge on how bestto proceed on significantaspects ofthe

    litigation.

          22. In an A ugust 12,2014 O rder,the trialcourtallow ed ED care to

    supplem entD efendants'Renew ed M otion for Sanctionsto includc theA m long

    tirm and stated'
                   .

                  To addressD efendants'concem sthatcounsel'sw ithdraw al
                  could provide a m eans forcounselto avoid com pliance w ith
                  priorCourtordersw ithoutrepercussions,the undersigned
                  grants D efendantsleave to supplem enttheirRenew ed M otion
                  for Sanctionsw ithin two w eeks from A ugust 12,2014 forthe
                  purpose ofexplicitly including A m long & A m long,P.A .as
                  an additionalsubjectofthemotion.

                                               5
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 11 of 50




          23. O n August26,2014,EDcare filed a m otion titled Supplem entto

    RenewedM otionForSanctionsToIncludeFormerCounselOfRecordFor
    PlaintffAsAdditionalSubjectsOflheM otion (hereinafterreferredto as
    tisupplem entto Renewed M otion forSanctions'')and therein alleged thatthe
    A m long firm had acted in bad faith in pursuing frivolous claim sand in covering up

    evidence. EDc are soughtan orderrequiring the A m long firm to pay reasonable

    attorney's fees and costsin the litigation.

          24. In its Supplem entto R enewed M otion forSanctions,ED care pointed

    outthattheAmlongfirm didnotdeny tçextensiveperjury,obstrtlctionofdiscovery,
    and m isappropriation ofcom pany property by Eldredge''and thatthe key factual

    issuewaswhethertheAmlong finn knew aboutEldredge'sçtperjur.
                                                              yand
    obstruction,oratleastrecklessly enabled them .''

                 ln D ecem ber 2014,Eldredge and the defendants in the litigation

    settled a1lclaim s ççw ithoutlim iting Defendants'rightsagainst''the A m long f117n

    and its attorneys. ln addition,Eldredge w aived attom ey-clientprivilege.

          26. Thereafterin the litigation,a Subpoena D uces Tecum w as issued

    requiring theA m long firm to produce docum ents. The A m long 51711w as to

    produce the docum ents by February 23,2015.

          27. The trialcourtheld an evidentialy hearing on M arch 2,2015 on the

    Supplem entto Renew ed M otion for Sanctions.

                                              6
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 12 of 50




          28. A tthe M arch 2,2015 hearing,Eldredge testified thatD aley told herto

    retul'n the laptop and any originaldocum entsbutdid notinstructEldredge

    regarding the com puterdisc orcopiesofotherdocum entsin herpossession.

          29. Eldredge furthertestified atthe M arch 2,2015 hearing thaton July 17,

    2012,she had delivered a com puterdisk labeled tkleffery'sM y D ocum ents''

    containing filesfrom J.Schillinger's com puterand a large bin and a box fullof

    docum entsto the A m long firm .

          30. Atthe M arch 2,2015 hearing,Eldredge testified thatshe took the

    docum entsreferred to in paragraph 30 back from the Am long firm and had them

    scanned and saved on a flash drive. She testified thatshe provided the tlash drive

    to theA m long firm and thaton August 16,2012,atthe requestofthe A m long

    firm ,she returned the bin and box fullofdocum entsback to the A m long firm .

                During the sanction proceeding,ED care indicated ithad incurred

    litigation expensesofapproximately $525,000.00 and $530,000.00 in connection

    w ith the two cases.

          32. On M arch 31,2015,the trialcourtissued an order granting the

    SupplementtoRenewedM otionforSanctions(hereinafterreferredtoasthe
    tr rder'')and sanctionedtheAmlong 111744pursuanttoTitle28,UnitedStatesCode,
    Section 1927.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 13 of 50




         33. The instantgrievance w asbroughtaboutby the O rderw herein the

    Courtfound:

                a.     Eldredge soughtthe Respondent's and D aley's legalservices

                regarding wrongfulterm ination and illegalactivities ofED care,and

                they transform ed itinto a FLSA case and D iscrim ination case

                w ithoutinforming Eldredge they had no intention offling a quitam

                action(whistleblowertypeofcase).
                b.     The Respondentand D aley held back and did notproduce the

                bulk ofthe docum entsrequested in discovery untilcom pelled to do

                  so by courtorders.D espite having the bulk ofthe requested

                  docum ents since July 17,2012,obtaining them again on a tlash drive

                  shortly thereafter,and retaking possession ofthe large bin and box

                  fullofdocum ents on A ugust 16,2012,D aley failed to deliver these

                  documentsinPlaint# 'sResponsetoDefendant'sFirstRequestfor
                Production served on Februaly 13,2013. In the Response,D aley

                  stated thatPlaintiffw ould ttproduce any letters,m em os,notes,policy

                  statem ents,disciplinary form s,personneldocum ents,and/or

                  handbooksthatshe obtained,created oracquired during the three-

                  yearperiod covered by this action related to herclaim for overtim e

                  pay and the defenses asserted in this action.''


                                              8
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 14 of 50




                     The FLSA case wasfrivolousab initio and R espondentand

                D aley know ingly and recklessly pursued the FLSA case because it

                could bring abouta large payout.

                d.   The D iscrim ination case w as frivolous ab initio w hich the

                Respondentand D aley recklessly and knowingly pursued.

                e.   There w as no basisforthe A m long firm to characterize

                ED care'sreduction in force as a tûso-called reduction in force''in the

                Com plaintorin the argum entin opposition to the M otion to D ism iss,

                and state there w as ttnotreally a reduction-in-force,''when the firm

                knew a Separation A greem entin w hich Eldredge soughtlegaladvice

                w asin connection to the reduction in force.

                f.   D aley,w hose conductwas supported by the Respondent,

                obstlucted ED care'sset-offdefense and theft/m isappropriation

                counterclaim .W hen Daley received the civiltheftdem and letterfrom

                ED care's counselon July 2,2013,D aley knew Eldredge had

                provided the fil'm property in the form of,atleast,a box of

                docum ents,athum b drive,and a CD ,butD aley only instructed

                Eldredge to ret'urn a laptop and an çtoriginal''three-inch black binder

                from an operationalm eeting.




                                            9
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 15 of 50




                g.   D espite ED care's em ployee handbook m aking no distinction

                betw een originals and copies when requiring employees to return the

                com pany'sproperty upon tennination,Daley failed to respond to

                Eldredge'sem ailrequesting clarification aboutthe docum ents

                Eldredge needed to t'ul'
                                       n over.

                h.   D aley'srepresentation thatEldredge w asreturning ttoriginal''

                docum ents in response to the dem and for the return ofED care's

                property w assheerand unadulterated obfuscation on herpart.

                i.   D aley,w hose conductw as supported by the Respondent,

                obstructed the discovery processand the litigation ofthe original

                M otion for Sanctions.D aley failed to disclose thatthe A m long firm

                w as sitting on ED care'sproperty w hose retul'
                                                              n had been dem anded

                and w hich had notproduced in discovery foreithercase.

                     In m oving to com pelaccessto m aterials thathad been t'urned

                overto ED care forpum oses ofm aking copies ofsaid docum ents,

                D aley m ade itseem asthough only Eldredge had retained the

                docum entsand notprovided them to the A m long firm .

                k.    D aley,w hose conductwassupported by the Respondent,

                obstructed ED care'seffortto gain fullcom pliance ofthe trialcourt's

                orderwhen they pursued the A O L subpoena.D aley only instnlcted


                                           10
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 16 of 50




                Eldredge to search foral1the recordsin herpossession and D aley

                provided no guidance to Eldredge on whatto search for.

                     D aley,w hose conductw as supported by the R espondent,

                obstnlctedthelitigation ofEDcare'sRenewedM otionforSanctions
                directed atthe A m long firm by tiling a M otion for Protective Order

                in response to ED care'sSubpoena D uces Tecum and failing to

                com ply w ith the subpoena by providing the docum entsrequested

                afterthe Febrtlary 23,2015 deadline.Som e docum entsw ere

                produced on February 27,2015.

                m . The R espondentand D aley w ere lessthan candid in their

                testim ony before the courtand D aley required adm onishm entdue to

                herevasiveness and non-responsiveness.

                n.   The R espondentand D aley engaged in know ing and reckless

                conductthroughoutthe litigation,w hich infected the entire Eldredge

                litigation. To m ake m attersw orse,ratherthan acknow ledge the

                im propriety ofsuch conductand rectify it,they used sm oke and

                m irrorseach tim e they w ere called to account,even to the pointof

                failing to rendercredibletestim ony atthe finalevidentiary hearing to

                w hich they w ere entitled.




                                              11
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 17 of 50




          34. The A m long fil'm w as sanctioned and ordered to pay reasonable fees

    and costs incurred by D efendantsin the litigation.

          35. W herefore,by reason ofthe foregoing,R espondenthasviolated the

    following RulesRegulatingTheFloridaBar:3-4.3 r'T'
                                                    hestandardsofprofessional
    conductto be observed by m em bersofthe Barare notlim ited to the observance of

    rtlles and avoidance ofprohibited acts,and the enum eration herein ofcertain

    categoriesofm isconductasconstituting groundsfordiscipline shallnotbe deem ed

    to be all-inclusive norshallthe failure to specify any particularactofm isconduct

    be construed astolerance thereof. The com m ission by a law yerofany actthatis

    unlawfulorcontrarytohonestyandjustice,whethertheactiscommittedin the
    course ofthe attom ey'srelations asan attorney orothenvise,w hether com m itted

    w ithin oroutside the state ofFlorida,and whetheror notthe actis a felony or

    misdemeanor,mayconstituteacausefordiscipline.j;4-3.1(A lawyershallnot
    bring ordefend a proceeding,orassertorcontrovertan issue therein,unlessthere

    is a basis in law and factfordoing so thatis notfrivolous,w hich includes a good

    faith argum entfor an extension,m odification,orreversalofexisting law . A

    law yerforthe defendantin a crirninalproceeding,orthe respondentin a

    proceeding thatcould resultin incarceration,m ay nevertheless so defend the

    proceedingastorequirethateveryelementofthecasebeestablished.j;4-3.2 (A
    law yershallm ake reasonable effortsto expedite litigation consistentw ith the


                                             12
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 18 of 50




    interestsoftheclient.j;4-3.3(a)(1) (A lawyershallnotknowinglymakeafalse
    statem entoffactor 1aw to a tribunalorfailto correcta false statem entofm aterial

    factorlaw previously madetothetribunalbythelawyer.j;4-3.4(a)(A lawyer
    m ustnotunlawfully obstructanotherpazty'saccessto evidence or othenvise

    unlaw fully alter,destroy,orconceala docum entorotherm aterialthatthe lawyer

    know sorreasonably should know isrelevantto a pending ora reasonably

    foreseeableproceeding;norcounselorassistanotherpersontodoanysuch act.l;
    4-3.4(c)(A lawyermustnotknowingly disobeyanobligation undertherulesofa
    tribunalexceptforan open refusalbased on an assertion thatno valid obligation

    exists.j;4-3.4(d)(A lawyermustnotinpretrialprocedure,makeafrivolous
    discovely requestor intentionally failto com ply w ith a legally properdiscovery

    requestby anopposingparty.l;4-4.1(a)(1nthecourseofrepresentingaclienta
    law yer shallnotknow ingly m ake a false statem entofm aterialfactorlaw to a third

    person.j;4-4.1(b)(1nthecourseofrepresentingaclientalawyershallnot
    know ingly failto disclose a m aterialfactto a third person when disclosure is

    necessary to avoid assisting a crim inalorfraudulentactby a client,unless

    disclosureisprohibitedbyRule4-1.6.1,
                                       .4-5.1((a)A partnerinalaw firm,anda
    law yer who individually ortogetherw ith other law yerspossessescom parable

    m anagerialauthority in a 1aw firm ,shallm ake reasonable effortsto ensure thatthe

    fil'
       m has in effectm easures giving reasonable assurance thata1llaw yerstherein


                                             13
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 19 of 50




    conform totheRulesofProfessionalConduct.(b)Anylawyerhavingdirect
    supervisory authority overanotherlawyershallm ake reasonable efforts to ensure

    thattheotherlawyerconformstotheRulesofProfessionalConduct.(c)A lawyer
    shallbe responsible foranotherlaw yer'sviolation ofthe Rules ofProfessional

    Conductif:(1)thelawyerordersthespecificconductor,with knowledgethereof,
    ratifiestheconductinvolved'
                              ,or(2)thelawyerisapartnerorhascomparable
    m anagerialauthority in the 1aw 51711in which the other law yerpractices orhas

    directsupervisory authority overthe other law yer,and know softhe conductata

    tim e w hen its consequencescan be avoided or m itigated butfailsto take

    reasonableremedialaction.q;4-8.4(a)(A lawyershallnotviolateorattemptto
    violate the Rules ofProfessionalConduct,know ingly assistor induce anotherto do

    so,ordoso throughtheactsofanothenj;and4-8.4(d)LA lawyershallnotengage
    in conductinconnectionwiththepracticeoflaw thatisprejudicialto the
    administrationofjustice,includingtoknowingly,orthroughcallousindifference,
    disparage,humiliate,ordiscriminateagainstlitigants,jurors,witnesses,court
    personnel,orotherlaw yerson any basis,including,butnotlim ited to,on account

    ofrace,ethnicity,gender,religion,nationalorigin,disability,m aritalstatus,sexual

    orientation,age,socioeconomicstatus,employment,orphysicalcharacteristic.).




                                            14
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 20 of 50




          W H ER EFO RE,The Florida B arpraysRespondentw illbe appropriately

    disciplined in accordance w ith the provisionsofthe RulesRegulating The Florida

    Baras am ended.


                                               &w .- ..:#'           #,
                                                                      .,yk
                                                                         j   f                  s..a j
                                                    z'                   r                     .#
                                                                                                '
                                          je
                                         t ../y. .           ,,
                                         u      k,
                                                 '$
                                                  J.
                                                   t.
                                                    ,.>
                                                      .
                                                      t#. .
                                                          #.
                                                           j..       z.J'
                                                             #.# ,# <o
                                                             .         go..
                                                                          ?
                                                                            .,
                                                                         i..<Q.JV y
                                                                                ....          rj./!..
                                                                                   s,.e.,,...,y.    ,
                                                                                                    AJ
                                                                                                    .'j
                                                                                                     ;y..xr.y,
                                                                                                             ..

                                        FrancesR .Brow n-Lew is,B ar Counsel
                                        The Florida Bar
                                        Fo14 Lauderdale Branch Office
                                        Lake Shore Plaza 11
                                        1300 Concord Terrace,Suite 130
                                        Sunrise,Florida 33323
                                         (954)835-0233
                                        Florida BarN o.503452
                                         1:1-0T-
                                               f
                                               lr
                                                .
                                                ple('
                                                    i)i)t'lat
                                                            naà--orq

                                         (x-
                                          'a,,...zi f.y-..-x=,Qw'-...
                                        ADRIA E.QUINTELA
                                         StaffCounsel
                                         The Florida Bar
                                         Lakeshore Plaza ll,Suite 130
                                         1300 Concord Terrace
                                         Sunrise,Florida 33323
                                         (954)835-0233
                                         Florida B arN o.897000
                                         aqtli11tç4-(it'
                                                       )1'
                                                         1at3ktl-,c,t-v




                                               15
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 21 of 50




                             CERTIFICATE OF SERVICE
           Icertify thatthisdocum enthasbeen E-filed w ith The H onorable John A .
    Tom asino,Clerk ofthe Suprem e CourtofFlorida w ith a copy provided via em ail
    to R espondent's Counsel,BenedictP.K uehne,atbell.kuelzllet/ilzkuelllAelau/.coln
    using theE-filing Portaland thata copy hasbeen f'urnished by United StatesM ail
    via certified m ailN o. 7016 0750 0000 3623 7027,return receiptrequested to
    R espondent's Counsel,BenedictP.Kuehne,w hose record bar address is 100 SE 2nd
    Street,Suite 3550,M iam i,FL 33131-2112,and via em ailto FrancesR Brow n-
                                                                           .

    Lewis,BarCounsel,:ny'ow'l1Ie(è8(
                                   )11:)bf)!'.()l'g,on this31stday ofJanuary,2017.
                                                      '

                                           X A. xwz/.R. #...
                                                 .

                                                           *
                                                           y
                                                           ''..
                                                              x.e
                                                                >
                                                                .w.
                                                                  w Qw-.
                                          ADRIA E.QUINTELA
                                          StaffCounsel




                                            16
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 22 of 50




       N O T IC E O F TR IA L CO UN SEL A N D D ESIG N A TIO N O F PR IM A R Y
                                  EM AIL A D DR ESS

          PLEA SE TAK E N O TICE thatthe trialcounselin this m atterisFrancesR .
    Brow n-Lew is,BarCounsel,w hose address,telephone num ber and prim ary em ail
    address are The Florida Bar,FortLauderdale Branch O ftk e,Lake Shore Plaza l1,
    1300 ConcordTerrace,Suite130,Sunrise,Florida33323,(954)835-0233and
    tbrçlwlxletààr
              .  tlatnftl'.ol't).R espondentneed notaddress pleadings,correspondence.etc.
    in thism atterto anyone otherthan trialcounseland to StaffCounsel,A dria
    Quintela,TheFloridaBar,LakeshorePlaza II,Suite 130,1300 Concord Terrace,
    Sunrise,Florida33323,agqintçltkttlabar.tlfg.
                                              -




                                             17
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 23 of 50




                        M ANPATO RY ANSW :R N OTIC:
          RLJLE 3-7.6(h)(2) RULES OF DISCIPLINE EFFECTIVE M AY 20 2004,
    PROVIDESTHATARISPONDENTSHALLANIWERA COMPLAIN'
                                                J.




                                        18
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 24 of 50




          W H EREFORE,The Florida B arprays Respondentw illbe appropriately

    disciplined in accordance w ith the provisions ofthe RulesR egulating The Florida

    Baras am ended.

                                          '

                                                    t.... ,
                                                          //''       j. 4
                                                                        .   -?'         .... #
                                                        f'           $ #               vt' <
                                                                                           ,
                                          /' 7;;
                                          ..   ï
                                              ,e'
                                               l
                                               dt',
                                                    x, :
                                                  ..-.
                                                       ,     a /
                                                     t..#,.:aw
                                                             ,
                                                             ./ yj
                                                             ,   z
                                                                 ,/j
                                                                  z.u
                                                                 x. ,
                                                                    :
                                                                    ,
                                                                    >
                                                                    .s.
                                                                      r
                                                                      g;kw -
                                                                           ,
                                                                         '.y j
                                                                           .C.
                                                                             w.,   j.z,.
                                                                               ..ye)   ,
                                                                                       y4
                                                                                        :4.yy..
                                                                                        ,.    4...
                                                                                   .




                                          Frances R.Brow n-Lew is,BarCounsel
                                          The Florida Bar
                                          Fo14 Lauderdale Branch O ffice
                                          Lake Shore Plaza 11
                                          1300 Concord Terrace,Suite 130
                                          Sunrise,Florida 33323
                                          (954)835-0233
                                          Florida BarN o.503452
                                          tbrllu,
                                          .     'n-tqj/pftatl-
                                                             gfc.
                                                                lt.
                                                                  ki;
                                                                    .
                                                                    '

                                              UXAG-tA ' zj' (.-
                                                              /1'
                                                                ;*''*.'&oty
                                                                 -        ;
                                                                          'u.
                                                                            ...
                                          ADRIA E.QUINTELA
                                          StaffCounsel
                                          The Florida Bar
                                          Lakeshore Plaza ll,Suite 130
                                          1300 Concord Terrace
                                          Sunrise,Florida 33323
                                          (954)835-0233
                                          Florida BarNo.897000
                                          g-
                                           i
                                           r
                                           lkli1,
                                                1tql(
                                                    tt.'t'
                                                         -iai
                                                            nar,(àu',
                                                             .
                                                                             .
                                                                             .
                                                                              '




                                                    15
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 25 of 50




                            CERTIFICATE OF SERVICE
           Icertify thatthisdocum enthasbeen E-tiled w ith The H onorable John A .
    Tom asino,Clerk ofthe Suprem e CourtofFlorida w ith a copy provided via em ail
    to R espondent'sCounsel,BenedictP.K uehne,at''.xll,lktlcièlpettrrkuellllelauracolAl
    using the E-filing Portaland thata copy hasbeen fum ished by U nited StatesM ail
    via certified m ailN o. 7016 0750 0000 3623 7027,return receiptrequested to
    Respondent's Counsel,BenedictP.Kuehne,whose record baraddress is l00 SE 2nd
    Street,Suite 3550,M iam i,FL 33131-21l2,and via em ailto Frances R.Brow n-
    Lew is,BarCounsel,f13l':% l)le('
                                   èy8)t1:lb:)1sp-!
                                         '
                                         -        -
                                                  'w on this31stday ofJanuary,2017.

                                             CxA..O..       V.
                                                             '/u.,
                                                                 ..r<.k<--

                                             ADRIA E.QUINTELA
                                             StaffCounsel




                                              16
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 26 of 50




       NO TICE O F TltlAL COUNSEL AND DESIG NATION O F PR IM ARY
                                  EM M L A D D R ESS

          PLEA SE TA K E N O TICE thatthe trialcounselin this m atteris FrancesR .
    Brow n-Lew is,B arCounsel,w hose address,telephone num ber and prim ary em ail
    address are The Florida Bar,FortLauderdale Branch O ffice,Lake Shore Plaza 1l,
    1300 ConcordTerrace,Suite130,Sunrise,Florida33323,(954)835-0233and
    tbrow nlçttzttabarat'
                        /r
                         ut.R espondentneed notaddresspleadings,correspondence,etc.
    in this m atterto anyone otherthan trialcounseland to StaffCounsel,A dria
    Quintela,The FloridaBar,LakeshorePlazaII,Suite 130,1300 Concord Terrace,
    Sunrise,Florida 33323,aqtlinteltkptlabar.qtg.




                                           17
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 27 of 50




                       M ANDATORY ANSW ER NO TICE

         RULE 3-7.6(h)(2) RULES OF DISCIPLINE EFFECTIVE M AY 20 2004,
    PROVIDESTHATA RISPONDENTSHALLANIWERACOMPLAIN'
                                                J.




                                        18
    Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 28 of 50
Filing # 51852766 E-Filed 01/31/2017 12:09:23 PM


                            IN THE SUPREM E C OU RT O F FLO RID A
                                        (BeforeaReferee)

         TH E FLO RID A BA R ,                           Suprem e CourtCase
                                                         N o.SC-
               Com plainant,
         V.                                               The Florida BarFile
                                                          No.2015-51,074(1714)
         W ILLIA M ROBERT A M LON G ,

               R espondent.


                                 N O TIC E O F R ELA TED C A SES

               COM ES NO W The Florida B ar,by and through itsundersigned attorney,

         and tiles thisN otice ofRelated Cases and states:

               The abovecaptioned caseisfactually related to the following casets):
                     The Florida Barv.JenniferE.D aley,The Florida BarFile N o. 2015-

         51,073(17H).
                                              '


                                                  Respectfully subm itted,
                                                       ''....-
                                                             ..j,f
                                                                 ''''          !
                                                                               j
                                                                               ')y ë
                                                                                 ; '
                                                                                   P                  ..I
                                                              ,-             ,,jjrpf
                                                                             a                      f..'.-
                                                                        . .z y; *      /-
                                                                                        ,
                                                                                        t.,
                                                                                          wv.p y
                                                                                               à, a/ .
                                                                                                     '
                                                                                                     ,y,.., y. .
                                                  r.'At,
                                                       / ,.
                                                  ,                                    .
                                                   .   @,.z2
                                                          !.-
                                                            T
                                                            ,
                                                              -f.
                                                                ,
                                                                x.,                    zz..
                                                                                          kt-'.l
                                                                                               --wzv         ,.
                                                                                                                  . .




                                                  Frances R Brow n-Lew is,B arCounsel
                                                  The Florida Bar
                                                  Ft.Lauderdale Branch O ffice
                                                  Lake Shore Plaza 11
                                                  1300 Concord Tenuce,Suite 130
                                                  Sunrise,Florida 33323
                                                  (954)835-0233
                                                  Florida B arN o.503452
                                                  l
                                                  ozl-oAvl)Jel
                                                             'à/sljlq.
                                                                     i
                                                                     7.
                                                                     ,gs.
                                                                        (-tll-tl
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 29 of 50




                            CERTIFICATC OF SERVICE
          1certify thatthis docum enthasbeen E-filed w ith The H onorable John A .
    Tom asino,Clerk oftheSuprem eCourtofFloridawith acopy provided viaem ail
    to Respondent'sCounsel,BenedictP.Kuehne,atben.kuçhnertil
                                                           zkuelanelgtw.colAn'
                                                                             ,
    using the E-filing Portaland thata copy hasbeen fum ished by U nited StatesM ail
    via certified m ailN o. 7016 0750 0000 3623 7027,return receiptrequested to
    Respondent'sCounsel,BenedictP.Kuehne,whose record baraddress isLaw
    Office ofBenedictP.Kuehne,P.A .,100 SE 2ndstreet,Ste.3550,M iam i,FL
    33131-2112 and via em ailto FrancesR .Brown-Lew is,B arCounsel,
    fbrownle@ tlabar.olx,onthis31stdayofJanuary,2017.

                                          C-QA U .      G 'v o;œ.k<--
                                         ADRIA E.QUINTELA
                                         StaffCounsel
                                         The Florida Bar
                                         Lakeshore Plaza 1I,Suite 130
                                         1300 Concord Terrace
                                         Sunrise,Florida 33323
                                         (954)835-0233
                                         Florida B arN o.897000
                                         aquintellàttlabarlttg




                                            2
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 30 of 50




                        M A ND A TO R Y AN SW ER N O TIC E

          RULE 3-7.6(h)(2) RULES OF DISCIPLINE EFFECTIVE M AY 20 2004,
    PROVIDESTHATAV SPONDENTSHALLANIWERA COMPLAIN'
                                                J.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 31 of 50




             * e K> C:< Afn e ;
            W H EREA S,it officially has been m ade known to m e thatitis necessary

    to appointareferee forthe Courtpursuantto rule 3-7.6(a),RulesRegulating the
    Florida Bar,to preside in a disciplinary action broughtby The Florida Barpursuant

    to Chapter 3 ofthe RulesR egulating the Florida Bar in the m atterof:


                       The Florida Barvs.W illiam R obertAm long,
                           Suprem e CourtCaseN o.SC 17-150;


             N OW ,TH EREFORE,1,Jorge Labarga,under authority vested in m e as

    ChiefJustice of the Suprem e CourtofFlorida,do hereby designate the H onorable

    Jeffrey Colbath, Chief Judge of the Fifteenth JudicialCircuitCourtof Florida,to

    appointa referee for the Courtin the above m atterand,w ithin fourteen days ofthis

    order,to notify the Clerk of the Florida Suprem e Courtand the parties as to the

    judge appointed as referee. The referee shall conduct a case management
    conference,to be held no later than sixty days from the date of appointm ent,at

    which the schedule forthe proceedings,including the finalhearing date,shallbe

    set. The referee shall have the option of holding the required case m anagem ent

    conference either in person or telephonically. The referee shall thereafter hear,

    conduct,tzy,and determ ine the m atters presented atthe final hearing,and subm it
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 32 of 50



    Case N o.SC 17-150
    Page Tw o


    tindings offactand recom m endationsto the Suprem e CourtofFlorida asprovided

    in rule3-7.6(m).Pursuanttol'ule3-7.6(n)(3),barcounselshallassisttherefereein
    thepreparation oftheindex and recordinthiscause. Pursuanttorule3-7.6(m)(1),
    any order by the referee regarding disposition of the case shall be m erely a

    recom m endation to this Court. Such an ordershallnotdispose ofthe proceedings.

    This Courtshall review and,if appropriate,approve the referee's recom m ended

    disposition order.

            Exceptin cases where the ninety (90)day time limitprovided by rule
    3-5.241)applies,the referee'sreportshallbe filed within 180 days ofhis or her
    appointm ent,unlessthere are substantialreasonsrequiring delay.


            D ON E A N D O RDERED atTallahassee,Florida,on January 31,2017.




                                                    H IEF JU STICE
                                             'SU PR M E OU RT O F FLOR ID A
    A TTEST:
                                                             i 4.()t-:z
                                                    è'
                                                     4u4h?
                                                    A .,
                                                         :p, oea
                                                           #z. ,
                                                   ,tp ,...,'v*yI.-.......m.e.
                                                   *
                                                                             > .$..
                                                                            ', ,re
                                                           r .#.. ,.k,#.. Lf..
     Joim A .Tom asino                             œ.#.4%à..Vs... t !'
                                                       .
                                                                     '# * Qf
                                                       y7dhj ' ..#
                                                                 *sw. o
                                                                      v
                                                                      ' N.
                                                                        %.
     ClerktSuprem eCou14                                   f.)!' ! 'k.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 33 of 50



    Case N o.SC l7-l50
    Page Three


    Enclosed; Com plaint,N otice ofRelated Cases,and Possible V enue.

    Related to SC 17-142,The Florida Barv.JenniferE.D aley. Please appointto sam e
    referee.
    Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 34 of 50
Filing # 63515191E-Filed 10/30/2017 05:48:31PM


                                  IN THE SUPREM E COURT O F FLO RID A
                                              (BeforeaReferee)

        TH E FLOR ID A BAR,                                         SUPREM E COURT CASE
                                                                     No.5C 17-142
            Complainant,
                                                                    THE FLORIDA BA R FILE
                                                                     No.2015-51,073(1714)
        JEN NIFER E.DA LEY ,
           Respondent.



                      M OTION TO JOIN/ADOPT W JLLIAM ROBERT AM LONG 'S
                               M OTION TO ABATE PRO CEEDINGS
                The Respondent,JEN NIFER E.DALEY ,by and through the undersigned counsel,files

         thisM otion to Join/A doptW illiam RobertAm long'sM otion To AbateProceedings,and states:

                        On October27,2017,Co-lkespondentW illiam RobertAm long filed a M otion To

         Abate Proceedings in thiscase.

                2.      O n thatsam e date,thisH onorable Courtheld a case m anagem enthearing on this

         case and seta hearing on Co-Respondent'sM otion to A bate Proceedings forN ovem ber 6,2017,

         8:30 a.m .

                        RespondentJelmiferE.Daley,herebymovestojoinCo-Respondent'sM otionTo
         Abate Proceedings and hereby asserts herintention to adoptand advance said M otion To Abate

         Proceedings.
                W HEREFO RE,the Respondent,JENN IFER E.D ALEY,respectfully requeststhatthis

         Honorable Courttakes notice of this m otion and allows RespondentJEN NTFER E.DA LEY to

         fully prosecute said M otion To A bate Proceedings.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 35 of 50




                                Respectfully Subm itted,

                                VELASQUEZ DOLAN ARIAS,P.A.
                                A ttorneys forRespondent,JenniferD aley
                                l01 N .Pine lsland Road,Suite 201
                                Plantation,FL 33024
                                1?:
                                  tfj-t
                                      b6it?N'93-TTViLawveo sçpmï
                                By: s/luan CarlosArias
                                       JUAN CARLOS ARIAS,ESQ.
                                       Florida BarN o.:0076414
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 36 of 50




                                 CERTIFICATE OF SERVICE

          1HEREBY CERTIFY thattrue and correctcopy ofthe foregoing has been fum ished,via

    electronic m ail, to Frances R . Brown-Lew is, Bar counsel, The Florida Bar, 1300 Concord

    Terrace,Suite 130,Sunrise,FL 33323 (fbrown-lewis@ tlabar.org;smiles@flabar.orgl;and to
    AdriaE.Quintela,StaffCounsel,TheFloridaBar,1300 ConcordTerrace,Suite 130,Sunrise,FL
    33323 (aquintel@tlabar.org),and the originalNotice sentto the Referee on this 31stday of
    October,2017.

                                             By:   /s/ Juan C.Arias
                                                   JUAN C.A IAS,ESQUIRE
                                                   Florida BarN o.0076414
    Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 37 of 50
Filing # 63515191 E-Filed 10/30/2017 05:48:31 PM


                                  IN THE SU PREM E COURT OF FLO RIDA
                                               (BeforeaReferee)

         THE FLORIDA BA R,                                           SUPREM E CO URT CA SE
                                                                      N o.5C 17-142
            Com plainant,
                                                                    TH E FLO RID A BAR FILE
                                                                      No.2015-51,073(1711)
         JEN NIFER E.DA LEY ,
            Respondent.



                        M OTION TO JOIN/ADOPT W ILLIAM ROBERT AM LONG 'S
                                 M OTION TO ABATE PROCEEDINGS
                The Respondent,JEN NIFER E.DALEY ,by and through the undersigned counsel,files

         thisM otion to Join/AdoptW illiam RobertAm long'sM otion To Abate Proceedings,and states:

                        On October27,2017,Co-RespondentW illiam RobertAm long filed a M otion To

         Abate Proceedingsin thiscase.

                        O n thatsam e date,this H onorable Courtheld a case m anagem enthearing on this

         case and seta hearing on Co-Respondent'sM otion to Abate Proceedings forN ovem ber 6,2017,

         8:30 a.m .

                        RespondentJenniferE.Daley,herebymovestojoin Co-Respondent'sM otionTo
         A bate Proceedings and hereby asserts her intention to adoptand advance said M otion To A bate

         Proceedings.

                W HEREFORE,theRespondent,JEN N IFER E.DA LEY ,respectfully requcststhatthis

         Honorable Courttakes notice of this m otion and allow s Respondent JEN NIFER E.DA LEY to

         fully prosecute said M otion To A bate Proceedings.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 38 of 50




                                Respectfully Subm itted,

                                VELASQUEZ DOLAN ARIAS,P.A.
                                AttorneysforRespondent,JenniferDaley
                                l0lN .Pine lsland Road,Suite 201
                                Plantation,FL 33024
                                lari;
                                    ),
                                     s(
                                      '
                                      ?t'
                                        )N'
                                          rl).
                                             A'1.(j
                                                  ..
                                                   :
                                                   )-i
                                                     -i
                                                      .
                                                      ,
                                                      .
                                                      sk!N&'vt
                                                             zl
                                                              -
                                                              .j.,!ic-
                                                                     J.
                                                                      '
                                                                      )'
                                                                       .
                                By: s/luan CarlosArias
                                        JUAN CARLOS ARJAS,ESQ.
                                        Florida BarN o.:0076414
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 39 of 50




                                 CER TIFICATE O F SERV ICE

          lH EREBY CERTIFY thattrue and correctcopy ofthe foregoing hasbeen furnished,via

    electronic m ail, to Frances R. Brown-Lew is, Bar counsel, The Florida Bar, 1300 Concord

    Terrace,Suite 130,Sunrise,FL 33323 (fbrown-lewis@flabar.ol-g;smiles@flabar.orgl;and to
    AdriaE.Quintela,StaffCounscl,TheFloridaBar,l300 Concord Terrace,Suite 130,Sunrise,FL

    33323 (aquintel@ flabar.org),and the originalNotice sentto the Referee on this 31stday of
    October,20 17.

                                            By:    /s/ Juan C.Arias
                                                   JUAN C*ARG S5ESQUIRE
                                                   Florida BarN o.0076414
           Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 40 of 50
       *




                IN THE CIRCUIT CO URT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                IN AND FOR PALM BEACH COUNTY,FLORIDA

                                              ADMINISTRATIVE ORDER (2017)12.109- 2/17
                IN RE: THE FLORIDA BAR
                        vs.W ILLIAM ROBERT AM LONG ,

                       W HEREAS,the ChiefJùstice ofthe Supreme Coud ofFlorida has designated
                the undersigned Chief Judge of the Fifteenth JudicialCifcuit of Florida to appoint a
                referee forthe Coud to preside in a disciplinary action by The Florida Barpursuantto
                chapteràoftheRuiesRegulatingtheFloridaBar,
                       IT Is O RDERED that the Honorable Judge Sherri Collins, County Court
                Judge,in and forthe 'Fifteenth JudicialCircuit,State ofFlorida,is hereby designated

  ê
   O
           >
                gndappointedasreiereefortheFloridasupremecourt,inthematterof:
  *             8
Q >
  < 2
M. o       x
> 9' w.         '             The Florida BarRe:W illiam RobertAmlong
;% k
  c
  =
           (%
           ua
                *             Supreme CourtC, ase No.SC17-160
                i
                O       The Honorable Judge sherricollins,as referee,is hereby vested with aIland
                 singularthe powers and prerogatives conferred by the Constitution,laws ofthe State of
                 Florida,and the Rules Regqlating the Florida Bar,concerning a referee forthe Supreme
                 CourtofFlorida in this m atter.
                       Online resources are available forjudges serving as referees in proceedings
                 involving disciplinary action againstattorneys,and the unlicensed practice oflaW. The
                 resources offered      at http://www.flcouds.org/nen nublic/couded/bar-referee.shfm l
                 provide detailed information on the role ofa BarReferee in each oftthese proceedings
                 and should be reviewed priorto handling thi
                                                           s case.
                       DONE AND ORDERED in Chambets atW estPalm Beach,Palm Beach County,
                 Florida,thi
                           s d1 dayofFebruary,2017.
                                                                      '
                                                                  .
                                                                g.'             ....


                                                                          N

                                                        Je ey Colbath,ChiefJudge
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 41 of 50




    CC:

    John A .Tom asino
    Clerk ofthe Supreme CourtofFlorida
    500 South DuvalStreet
    Tallahassee,FL 32399-1927

    BenedictP.Kuehne,Esquire (via E-mailbenakuehnea kuehnelaw.com)
    100 SE 20dstreet Suite 3550
    M iam i,,FL 33131-2112
    CounselforRespondent

    FrancesR.Brown-Lewis,Esq.(tvia E-mailfbrownlea flabar.om and smilesa flabar.om)
    Bar CounselThe Florida Bar
    FortLauderdale Branch Office
    Lakeshore Plaza 11
    1300 Concord Terrace,Suite 130
    Sunrise,FL 33323

    Adria E.Quintela,Esq.(via E-mailaquintela flabar.orc
    StaffCounsel,The Florida Bar
    The Florida Bar,Ft.Lauderdale Branch Office
    Lake Shore Plaza 11
    1300 Concord Terrace,Suite 130
    Sunrise,FL 33323

       @ Related to SC17-142- TFB vs.JenniferE.Daley
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 42 of 50




                    * nprcmcCnurtnfy tnrida
                                 FRID A Y ,A PRIL 7,2017

                                                                           CA SE N O .:5C 17-142
                                                                          LowerTribunalNo(s).:
                                                                             2015-51,073(1714)

    TH E FLO RID A BAR                      vs.   JEN N IFER E.DA LEY

                                                                          C A SE N O .:SC 17-150
                                                                          LowerTribunalNo(s).:
                                                                             2015-51,07441711)

    THE FLO RID A B AR                      vs.   W ILLIA M RO BERT A M LON G

    Complainantts)                                Respondentts)
           The Florida Bar's requestfor extension oftim e isgranted and the referee is
    allow ed to and including O ctober9,2017,in w hich to file the required referee's
    report. A LL O TH ER TIM ES AR E EX TEN D ED A CCO RDIN GLY .

    A True Copy
    Test:
                                                       '

                                                              #i1 k'f.
                                                                     lt,.z
                                                             V j yfz       . o#
                                                          Atq.#.
                                                               '
                                                                 j.
                                                                  .
                                                                  kq.-
                                                                   -
                                                                   ,
                                                                   . ..y.y,j
                                                                           a
                                                                           ., ,. ,
                                                                              .z .
                                                                                 g
                                                                                 *$.
                                                        .> ,
          F
                                                          ' :a'
                                                              -7',.'.. ..sw e
                                                                y
                                                                .  y . : ... . ,f .    ,
                                                               :               w
    Tohn A .T onlasino                                     zAI
                                                             ':tk.
                                                                 e.#m.! .
                                                                        .# , p
                                                                              f    ,
                                                                y,
                                                            % k1.44.
                                                                   ,.
                                                                  ,kz.
                                                                     >,, ,v%x
                                                                       .
                                                                           .

    C lerk,Suprem eC ourt                                      ','t)# f N o




    dd
    Served:
    JU A N CA RLO S A RIA S                            K EV IN P.TY N AN
    K AREN CO OLM A N A M LON G                        BEN ED ICT P.KU EHN E
    FRAN CES R .BR OW N -LEW IS                        ADRIA E.QUINTELA
    H ON .SH ERRILY N CO LLIN S,JUD GE
    Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 43 of 50
Filing # 59922015 E-Filed 08/03/2017 03:42:50 PM



                           IN THE SUPREM E CO U RT OF FLO RID A
                                        (BeforeaReferee)
        TH E FLO RID A BA R ,                      Suprem e CourtCase
                                                   N o.5C 17-142
              C om plainant,
        V.                                         The Florida BarFile
                                                   No.2015-51,073(1711)
        JEN NIFER E.D ALEY

              R espondent.


        TH E FLO RID A BA R,                       Suprem e CourtCase
                                                   N o.SC 17-150
              Com plainant,
                                                   The Florida BarFile
                                                   No.2015-51,07441711)
        W ILLIA M R OBER T A M LON G

              Respondent.


         M O TIO N FO R EX TEN SIO N O F TIM E TO FILE RE PO R T O F RE FER EE

              CO M ES N O W ,The Florida B ar,on behalfofthe H onorable SherriLyn

        Collins,and m ovesthiscourtfor an extension oftim e forthe R eferee to tile her

        reportand says:

               1.   This Courtissued itsO rderdirecting the ChiefJudge to appointa

        Referee w ithin 14 days,w ith the ReportofReferee to be tiled within 180 days of

        the O rder appointing the R eferee,orA ugust8,2017.

              2.    The Referee w asappointed on February 9,2017. The finalhearing

        w as setfor Septem ber 5,2017 tk ough Septem ber 8,2017.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 44 of 50




          3.    On M arch 30,2017,TheFloridaBar,on behalfoftheRefereeherein,

    filed a M otion forExtension ofTim e to File ReportofR eferee.

          4.    By orderdated A pril7,2017,the Suprem e CourtofFlorida granted

    the Bar'srequestfor extension oftim e giving the Referee untilOctober9,2017 in

    w hich to tile the ReportofReferee.

          5.     A status conference w asheld on August 1,2017,atwhich tim e a

    M otion for Continuance ofFinalH earing filed by The Florida B arw as granted

    continuing the finalhearing in thism atterto D ecem ber 11 through D ecem ber 15,

    2017. The Referee w illneed a suftk ientperiod oftim e to issue herreport.

          6.    The Barhas conferred w ith Counsetforthe Respondents,w ho concur.

          W H EREFO RE,The Florida B arpraysthis Honorable Courtw illissue an

    Ordergranting the Referee an extension oftim e untilJanuary 29,2018 to tile her

    reportin thism atter.

                                          Respectfully subm itted,
                                              t...
                                                 ..y*
                                                  /'      t..
                                                            .$
                                                              j ,'      ..,.
                                                                         LL..',
                                           + >.,*,i . a / ïgyyg v iy.
                                            ...


                                               ,.TvtA./ J;zut.yy
                                          ( (#/2               . wq j.yo.v.
                                                                          ,.
                                                                          g



                                          FrancesR .Brow n-Lew is,B ar Counsel
                                          The Florida B ar
                                          Lake Shore Plaza 11
                                          1300 Concord Terrace,Suite 130
                                          Sum ise,Florida 33323
                                          (954)835-0233
                                          A ttonzey N o.503452
                                          1brow nleéiltlabar,org

                                             2
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 45 of 50




                             CERTIFICATE OF SERVICE
           1certify thatthis M otion hasbeen E-filed w ith The H onorable John A .
    Tom asino,Clerk ofthe Suprem e CourtofFlorida,using the E-tiling Portal,with a
    copy provided via E-M ailto The H onorable SheniLyn Collins,Referee,at
    sbecel'l'alàig
                 zpbcgtlv.tnl'u
                              v,
                               'to Kevin P.Tynan,Co-counselforRespondentW illiam
    RobertAmlong,viaE-M ailatktynanltitrtlau/otA'çe.com and
    cbrooksi
           .i'
             v
             ll-tlawoffice.com ;to K aren Coolm an A m long,Co-counselfor
    RespondentW illiam RobertAm long,viaE-M ailatkalulollyy/til
                                                              ,tlAeallAlolng.tirm .com;
    to Juan CarlosA rias,Co-counselforRespondentJennifer E.D aley,via E-M ailat
    l
    'ariêlstï vdatl-iallaw vers.colnA and alldreatkiavdatriallawryers.colan,
           .                                                               -to CarlosA .
    V elasquez,Co-counselforR espondentJenniferE.D aley,via E-M ailat
    cvvelasqueztièzvdatl'iallaw yel's.colln,
                                           'and to StaffCounsel,The Florida Barvia E-
    m ailataquinteléiltlabar.orM,on this3rd day ofAupzst,2017.
                                              i   #
                                                  .           a'kI ,%
                                                              e:               '-v
                                            ,' >.t
                                                 ..   . ,-.
                                                          !    kt.,y.. p.
                                                               .
                                           f
                                           g ,
                                             '';v.
                                                 1..
                                                   ,w4.#-, .-'z,
                                                   f  ,.       z)       .
                                                                  .-tk..p ,-.
                                                                        .,.   4z.
                                                                            w', lz,,
                                                                                   4.-4,
                                                                                       .+.
                                                                                         -..
                                           Frances R.Brown-Lew is,BarCounsel




                                             3
 Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 46 of 50
Filing # 86979984 E-Filed 03/26/2019 02:24:36 PM


                      IN TIIE SUPR EM E CO U RT O F FLO R IDA

     TIV FLO RID A BA R ,                       Suprem e CourtCaseN os.
                                                5C 17-142 and SC 17-150
                         C om plainant,
                                                The Florida BarFile N os.
                                                2015-41,073(17H)and
                                                2015-51,074(17H)
     JEN NIFER E.D A LEY and
     W ILLIAM R OBER T AM I,ON G ,

                         R espondents.
                                          /

                                    STATUS RXPORT
           The Respondent, W ILLIA M       ROBER T A M LON G , by and through

     undersigned counsel,files this Status Reportw ith the Florida Suprem e Courtand

     statesasfollow s:

                 The above referenced m atters w ere abated,w ith tlze requirem ent that

     defense counselprovide periodic reports on the status of the appealof the district

     cou14l-ulingsthatfol'm thepredicatefortheBarcomplaintsatissue.

                 On M m'ch 19,2019,the Eleventh CircuitCourtofAppeals,al rm ed

     the '
         underlying D istrictCourtrulingsreferenced above.

                 The Referee is being provided a copy ofthis Status Reportand itis

     anticipatedthatastatusconferencewillbe conducted in the nearfutureto schedule

     thesetwo consolidated m attersfortrial.
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 47 of 50




                                             CERTJFICM 'E OF SERVICE

          1hereby certify thata true and correctcopy ofthe foregoing has been served
   electronic m ail only m ail on this     day of M arch 2019 to Frances R.Brow n-
   Lew is,Bar Counsel,The Florida Bar, 1300 Concord Terrace,Suite 130,Sunrise,
   FL 33323 (tbrownle@t-flabar.org; smiles@ttlabar.orgl; Adria E. Qtlintela,Staff
   Counsel,The Florida Bar, l300 Concord Terrace,Suite 130, Sum-ise,FL 33323
   (aquintel@t'tlabar.org)andJuan CarlosArias,Esq.& CarlosA.Velasquez,Counsel
   for Jennifer D aley,V elasquez D olan A rias, P.A ., 101 Nol'
                                                               th Pine lsland Road,
   Suite 201,Plantation,Florida 33324 (al'ias@ vdatl'iallaN el's.colr,
                                                                     'cvelasquez@
   vdatriallawyers.com;andl-ea@ vdatl'iallao el's.colln)

   Respectfully subm itted,                               Respectfully subm itted,

   A M LON G & A M LO N G ,P.A .                          R ICHA RD SON & TY N AN ,P.L.C .
   A ttorneys forR espondentA m long                      A ttorneys forRespondentA m long
   500 N ol-theast4th Street, 2ndFloor                    8142 N orth U niversity Drive
   Foll Lauderdale,FL 33301                               Tam arac,FL 3332l
   (954)462-1983                                          954-721-7300
   ltalnlong@ tlAealmlongtql'lm.conn                      ktynan@ l-tlawoftice.com
                                                                               (1
                         '
                       .y.                                                 t
                                                                           .'
                 y/:
                 ;.
                  '
                  !e                                                    yJ.'        ,.'
                                                                       '
                                                                       f ..''
                                                                       f .#
                                                                          .'

   By.
     .-
        -.:;r'               . :ï
                                ''.Jk'   g
                                         .
                                         .
                                           k'
                                            ) -'
                                               .          li
                                                           l
                                                           i!
                                                            l
                                                            ili/
                                                               î
                                                               ''     ï
                                                                      ?
                                                                      %
                                                                      '
                                                                      *i$'
   KAREN COOLM AN AM LONG,ESQ.                                  .-
                                                                     4V/VIN P.TYNAN,ESQ.
   TFB No.275565                                                     TFB N o.710822
 Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 48 of 50
Filing # 64627294 E-Filed 11/27/2017.05:19:31PM

                        IN TI-IE SU PREM E COUR T O F FLO RID A

     Tlv FLOR ID A BA R,                         Suprem e Coul'tCase N os.
                                                 5C 17-142 and SC 17-150
                       Com plainant,
                                                 The Florida Bar File N os.
                                                 2015-51,073(17H)and
                                                 2015-51,074(17H)
     JEN M FER E.D A LEY and
     W ILLIA M RO BERT AM LO N G ,

                       Respondents.


                           M O TION FOR EXTENSION OF TIM E
           The Respondent, W ILLIA M R OBERT A M LON G , by and through his

     undersigned attorney,files this M otion for Extension of Tim e to File a Repol'tof

     Referee and states:

                 The Repol-tofReferee forthese consolidated cases is currently due to

     be f'iled no laterthan January 29,2018.

                 O n N ovem ber 20, 2017, the Rcferee entered an O rder on the

     Respondent's M otion for Abatement agreeing to abate,subjectto this Coulï's
     approval,these disciplinary actionsas the m attersreferenced in the Bar's com plaint

     are considered by the Eleventh C ircuitCoul'tofA ppeals. A tnle and con'ectcopy of

     this order is attached hereto and incorporated herein as ExhibitA . The referenced

     abatem entperiod w illconclude upon the conclusion ofthe appellate review by the


                                         Page 1 of3
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 49 of 50



   Eleventh Circuit.

                Ful-tlaer,this m otion isfiled atthe specific dil'
                                                                 ection ofthe Retèree,and

   isfiled in good faith and notforpurposesofdelay.

                Cotlnselfor tlae Respondenthas provided a draftofthis m otion to all

   counselofrecord and each have approved the fbrm ofthis m otion.

         W LIEREFO RE, the Respondent, W ILLIA M                                               RO BERT   AM LON G ,

   respectfully reqtlests that the deadline for subm ission of a Repol-t of R etkree by

   ninety days from the rendition of an appellate decision from the Eleventh Circuit

   Cot114ofAppealsand forsuch otherreliefastheRefereedeemsreasonableandjust.
                                    Respectfully subm itted,

                                    RICHA RD SO N & TY N AN ,P.L.C .
                                    Co-counselforthe RespondentA m long
                                    8l42 N orth University D rive
                                    '

                                    Tam arac,FL 3332l
                                    954-721-7300 I,
                                    ktynan@,rtlaw/?tice.com
                                    *
                                    d
                                    '
                                                                     ,        ê
                                                                          .       z,
                                                                                   ....

                                                                     -...
                                                                        ..
                                                                  .-
                                                              .'''-
                                                              -   '
                                                                    j
                                                                    :
                                                                    r
                                                                    ,
                                                                    '
                                                                   .'
                                                                   'j
                                                                     ,
                                                                    -'
                                    l
                                    I
                                    i
                                    1
                                    !
                                    ii
                                    .!
                                     1
                                     l-
                                      (
                                      :
                                      2
                                      j-'-'.
                                       ,
                                       $
                                       -
                                       ,
                                       ;                 ..,
                                                         '
                                                            -.. .
                                                           -.       ;'?
                                                                   li
                                                                    -                     .   .. .       .......
                                                 .   ..e
                                                       .
                                                     .

                                                ltEVIN
                                                     ' P.TYNAN,ESQ.
                                                TFB N o.710822

                              CER'I'IPICATV OF SERVICV
          W E HEREBY CER TIFY that on N ovem beruc'         -1 2017, a true copy of the
                                                          u-k-,
    tbregoing hasbeen ful-lzished via electronic m ailonly to:

          Frances Brow n-l-ew is,B arC otlnsel,The FloridaB ar,1300 Concord Terrace,

                                               Page2 of3
Case 0:17-cv-60533-JEM Document 209 Entered on FLSD Docket 06/21/2019 Page 50 of 50




         Kevin P.Tynan,Esq.,Co-counselfortheRespondent,W illiam Am long,Richardson
         & Tynan, PLC, 8142 N. University Dr., Tamarac, FL 33321 (ktynan
         @ rtlawoffice-com;cbrooks@ rtlawoffice.com)
         K aren Coolm an A m long,Esq-,Co-counselforthe Respondent,W llliam Alnlong,
     .   Am long & A m long,P.A .,500 N ol4heast4tb street,2nd Floor,Ft.Lauderdale,FL
         33301(kalnlong@ tlleamlongsrm-colu)
         Juan Carlos Arias, Esq. & Carlos A . Velasquez, Counsel for Jennifer Daley,
         Velasquez D olan Arias,P.A ., 101 N orth Pine Island Road,Suite 201,Plantation,
         Florida 33324 (at-ias@ vdatriallaN ers.coln; cvelasquez@ vdau'iallao el's.com;
         andl'ea@ vdatriallawyers.com)




                                           Page 5 of5
